Citation Nr: 0418170	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and schizoaffective disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction, paranoid type.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 24, 1969 to April 
15, 1969.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denied claims of 
entitlement to service connection for hypertension, 
hepatitis, a back condition and emphysema and claims to 
reopen previously denied claims of entitlement to service 
connection for schizophrenic reaction, paranoid type (nervous 
condition), schizoaffective disorder, and PTSD.

The veteran and his father testified in support of the 
veteran's claims at hearings held at the RO before the Board 
in November 2003.  On that date, the veteran submitted a 
written statement withdrawing his claims of entitlement to 
service connection for hypertension, hepatitis, a back 
condition and emphysema.  Those claims are thus not now 
before the Board for appellate review. 


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his claims.

2.  The RO last denied the veteran entitlement to service 
connection for an acquired psychiatric disorder in a rating 
decision dated May 1996.

3.  The RO notified the veteran of the May 1996 decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal that decision to the Board.  

4.  The evidence received since May 1996 is cumulative and 
redundant, does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.

5.  The RO last denied the veteran entitlement to service 
connection for paranoid schizophrenia in a rating decision 
dated August 1999.

6.  The RO notified the veteran of the August 1999 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal that decision to the Board.  

7.  The evidence received since August 1999 is cumulative and 
redundant, does not bear directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, in which the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizoaffective 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The August 1999 rating decision, in which the RO denied 
entitlement to service connection for paranoid schizophrenia, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
schizophrenic reaction, paranoid type.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to a reopening of his claims for service connection 
for an acquired psychiatric disorder, including PTSD, 
schizoaffective disorder, and schizophrenic reaction, 
paranoid type. 

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
part, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).  The Court has also 
discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. slip op. at 11.  

In this case, in a letter dated May 2001, the RO acknowledged 
the veteran's claims to reopen, notified the veteran of VA's 
newly expanded duties to notify and assist, indicated that it 
was developing his claims pursuant to the latter duty, 
requested the veteran to submit any pertinent evidence he had 
to support his claims, particularly, medical evidence linking 
a current disability to an in-service injury or disease, and 
indicated that it would assist the veteran in obtaining and 
developing all pertinent evidence provided he identified the 
source or sources of the evidence, including the name and 
addresses of all persons with relevant records, the 
approximate time frame covered by the records, and, if they 
were medical records, the condition for which the veteran was 
treated.  The RO noted that it had already associated with 
the claims file the veteran's VA Form 21-4138 (Statement in 
Support of Claim) and his treatment records from the VA 
Medical Center in New Orleans. 

The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining all pertinent 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
sign the enclosed forms authorizing the release of his 
records and to identify each doctor or hospital where he was 
treated.  The RO told the veteran that he could obtain these 
records on his own initiative and send them to the RO. 

The RO sent the aforementioned notice before initially 
deciding the veteran's claims.  The timing of this notice 
thus complies with the express requirements of the law as 
found by the Court in Pelegrini, No. 01-944, slip op. at 3 
(holding, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits).  

The content of this notice, considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending, also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claims.  In addition, in a rating 
decision dated April 2002, a letter notifying the veteran of 
that decision, a statement of the case issued in November 
2002, and a letter dated April 2003, the RO notified the 
veteran of the reasons for which his claims had been denied, 
the evidence it had requested in support of those claims, 
including medical records from Charity Hospital, the evidence 
it had considered in denying those claims, and the evidence 
still needed to substantiate those claims, and provided him 
the regulations pertaining to claims to reopen filed prior to 
August 29, 2001, and governing VA's duties to notify and 
assist. 

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records and VA and private 
treatment records.  As explained below, because the veteran 
did not submit evidence to reopen his claims, VA did not 
conduct medical inquiry in an effort to substantiate those 
claims.  38 U.S.C.A.§ 5103A(d) (West 2002). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for a psychiatric 
disorder variously described as schizophrenic reaction, 
paranoid type, schizoaffective disorder, and PTSD.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and psychoses became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); see also 
VAOPCPREC 3-2003.  According to 38 C.F.R. § 3.304(b) (2003), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The history of pre-service 
existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 
238, 245-47 (1994) (holding that a disorder was not "noted" 
as defined by the law so as to rebut the presumption of 
soundness where there were references on two entry 
examinations of a childhood history of the disorder, but the 
disorder was not found by the examiner on examination). 

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. 
§ 1153 (West 2002).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2003).

A.  Acquired Psychiatric Disorder, to include PTSD & Schizo-
Affective Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder (initially 
characterized as a nervous condition), to include PTSD and 
schizoaffective disorder, in rating decisions dated December 
1969, December 1980, December 1981 (the Board affirmed this 
decision in June 1982), June 1993, March 1994, September 
1995, November 1995, and May 1996.  The RO based its final 
denial of service connection for an acquired psychiatric 
disorder on the following findings: (1) the veteran was 
treated for, and diagnosed with, schizophrenia following 
service; and (2) there is no indication of treatment in 
service, or a medical opinion relating that condition to the 
veteran's service.  (The RO based its final denial of service 
connection for PTSD on a finding that there was no evidence 
to corroborate the veteran's history of stressful events.)  

The RO considered the veteran's service medical and personnel 
records and VA and private treatment records in denying the 
claim.  These records collectively show that the veteran 
entered active duty on March 24, 1969, was taken for 
treatment one week later after he was found talking to 
himself, subsequently underwent testing, which revealed that 
he had a pre-service history of responding inappropriately to 
emotional and cultural demand and was unreliable, sad, 
depressed, and unable to tolerate even minor emotional 
stress, and was discharged on April 15, 1969 due to an 
inability to adjust to service demands and to meet required 
training standards.  These records also show that, during 
service, an examiner diagnosed transient stress reaction, and 
that after service, beginning in July 1969, the veteran, 
through his family, began seeking treatment for complaints 
associated with his mental state.  They indicate that these 
complaints necessitated a VA hospitalization in August 1969, 
during which time a physician diagnosed schizophrenic 
reaction, paranoid type, and that since that hospitalization, 
the veteran has continued to receive VA and private treatment 
for psychiatric complaints. 

In a letter dated May 1996, the RO notified the veteran of 
its last unfavorable rating decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The May 1996 decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder, specifically, 
schizoaffective disorder, by written statement received in 
December 2000.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2003)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the 
claims file since the RO's May 1996 rating decision includes 
service medical records, VA and private treatment records, a 
written statement of a VA psychiatrist, written statements of 
the veteran, his representative, a friend and family members, 
a list of signatures of individuals with whom the veteran 
allegedly served, and hearing testimony of the veteran and 
his father.  

With the exception of the service medical records and some of 
the VA and private treatment records and written statements, 
the Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers.  The Board 
finds that this evidence is not material, however, because, 
as explained in greater detail below, it does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

A discharge summary reflecting a VA hospitalization from July 
1983 to August 1993 confirms additional post-service 
treatment for schizophrenia, chronic paranoid type.  During 
the hospitalization, the veteran reported that he was 
discharged in service shortly after his entrance due to a 
nervous breakdown.  A physician noted that the veteran had a 
long history of this disease, and that due to an acute 
exacerbation of the disease, the hospitalization was 
necessary.  He did not, however, relate the disease to the 
veteran's period of service. 
VA and private treatment records dated since 2000, and a June 
2001 letter from a VA psychiatrist show continued treatment 
for psychiatric complaints variously diagnosed as psychosis, 
depression, schizoaffective disorder, and schizophrenia.

The list of signatures includes no information regarding a 
possible relationship between the veteran's psychiatric 
disorder and his period of service.

The veteran's written statements and hearing testimony 
reflect the veteran's belief that his psychiatric disorder 
was incurred in service.  According to the veteran, during 
service, he was told to watch closely a bunkmate in his 
barracks.  One night, the veteran witnessed this bunkmate 
having a seizure.  Thereafter, the veteran passed out and 
woke up in the hospital and was eventually discharged as 
unsuitable for service.  According to the hearing testimony 
of the veteran and his father, the veteran had no problems 
with his mental state prior to service, but upon returning, 
was different.   

Clearly, none of this newly submitted evidence refutes the 
findings upon which the RO relied in last denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD and schizoaffective 
disorder.  Specifically, it confirms that the veteran was 
first treated for, and diagnosed with, schizophrenia 
following service and includes no medical opinion indicating 
that the veteran's current psychiatric disability, however 
diagnosed, is related to his short period of service.  
Moreover, there are no references in this evidence to PTSD. 

Having determined that new and material evidence has not been 
received, the Board may not reopen, but rather, must deny, 
the veteran's previously denied claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD and schizoaffective disorder.  

B.  Schizophrenic Reaction, Paranoid Type

The RO last denied the veteran's claim of entitlement to 
service connection for schizophrenic reaction, paranoid type, 
in a rating decision dated August 1999.  The RO based its 
denial on a finding that there was no medical evidence 
showing that paranoid schizophrenia was incurred in or 
aggravated by service.  The RO then concluded that new and 
material evidence had not been submitted to reopen this 
claim. 

The RO considered the veteran's service medical and personnel 
records and VA and private treatment records in denying the 
claim.  In a letter dated August 1999, the RO notified the 
veteran of the rating decision and of his appellate rights 
with regard to the decision, but the veteran did not appeal 
it to the Board.  The August 1999 decision is thus final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

As previously indicated, the veteran attempted to reopen his 
claim for service connection for a psychiatric disorder by 
written statement received in December 2000.  The pertinent 
evidence that has been associated with the claims file since 
the RO's August 1999 decision includes service medical 
records, VA and private treatment records, a written 
statement of a VA psychiatrist, written statements of the 
veteran, his representative, a friend and family members, a 
list of signatures of individuals with whom the veteran 
allegedly served, and hearing testimony of the veteran and 
his father.  

With the exception of the service medical records and some of 
the VA and private treatment records and written statements, 
the Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers.  The Board 
finds that this evidence is not material, however, because, 
as previously explained, it does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

None of this newly submitted evidence refutes the finding 
upon which the RO relied in last denying the veteran's claim 
for service connection for schizophrenic reaction, paranoid 
type.  It does not include a medical opinion indicating that 
schizophrenia was incurred in or aggravated by service.

Having determined that new and material evidence has not been 
received, the Board may not reopen, but rather, must deny, 
the veteran's previously denied claim of entitlement to 
service connection for schizophrenic reaction, paranoid type.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and schizoaffective 
disorder, is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenic 
reaction, paranoid type, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



